Relator insists that the Act of the Thirty-eighth Legislature, 1st and 2d Called Sessions, 53, authorizing the seizure of any vehicle used for the unlawful transportation of intoxicating liquor in the presence or view of any peace officer without a warrant is unconstitutional and violative of section nine of the Bill of Rights, and seems to assume that our original opinion is based upon a presumptive holding that the law in question is not subject to such criticism. In determining the question now before us, — whether relator should be granted bail, — we do not find it necessary to pass upon the validity of the statute in question. Article 259, C.C.P. authorizes a peace officer to arrest without warrant when a felony is committed in his presence or within his view. The evidence indicates that a felony, to-wit, the unlawful transportations of whisky, was being committed at the very time the arrest was attempted. It further appears that relator was armed. If he was unlawfully transporting whisky he knew it. If he had armed himself and deliberately planned to kill any officer who might attempt to apprehend him, although the anticipated arrest might be illegal, what would be his status? In *Page 390 
Miller v. State, 32 Tex.Crim. Rep., 20 S.W. 1103, Judge Hart answers the question —
"A is expecting an attempt will be made to arrest him illegally. He deliberately prepares his arms for immediate use, calmly and deliberately determines to kill the person who attempts the arrest. B appears with intention of making the arrest. A immediately shoots and kills B. A would be guilty of murder upon express malice, though the intended arrest was illegal. To hold A guilty of murder upon express malice would not only be law, but common sense and justice."
The foregoing statement was approved by Judge Davidson in Miller v. State, 31 Tex.Crim. Rep., 21 S.W. 925. Also, see English v. State, 34 Tex.Crim. Rep., 30 S.W. 233.
We deem it unnecessary to make any more extended statement of the facts than appears in the former opinion. The motion for rehearing has been carefully considered, but our opinion heretofore expressed upon the question of bail we think is correct.
The motion is overruled.
Overruled.